MEMORANDUM**
Guo Hua Wu, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ decision summarily affirming an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and relief under Article 3 of the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual determinations concerning a petitioner’s eligibility for asylum, and must uphold them unless the evidence compels a contrary result. INS v. Elias-Zacarias, 502 U.S. 478, 481 & n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition.
Wu testified that he will be persecuted if he returns to China because he gave money to students who participated in the 1989 pro-democracy demonstrations.
Substantial evidence supports the IJ’s decision that Wu did not demonstrate a well-founded fear of future persecution on account of any enumerated ground. See Prasad v. INS, 47 F.3d 336, 338 (9th Cir. 1995).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *117courts of this circuit except as may be provided by 9th Cir. R. 36-3.